Citation Nr: 1623290	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to November 1990, from September 2006 to November 2006, and from March 2007 to May 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Buffalo, New York. 

In May 2011, the Veteran testified at a hearing with the undersigned.  A transcript of that hearing has been associated with the claims file.

Contemporaneous to submitting the above-captioned claims, the Veteran also submitted a claim of entitlement to service connection for a kidney disability, claimed as kidney stones.  This claim was also denied in the August 2009 rating decision.  The Veteran submitted a timely notice of disagreement for this claim in March 2010, but did not perfect an appeal.  Specifically, in his May 2010 substantive appeal, the Veteran clearly indicated that he only wished to appeal the above-captioned claims.  Although the Veteran's representative submitted a statement in September 2010, wherein he asserted that the Veteran's claim of entitlement to service connection for a kidney disability was on appeal, this does not amount to a timely substantive appeal following the May 2010 statement of the case.  Further, during the May 2011 Board hearing, the parties agreed that only the above-captioned claims were within the Board's jurisdiction.  As such, the Board does not have jurisdiction to consider the Veteran's claim of entitlement to service connection for a kidney disability, claimed as kidney stones, as an appeal was not perfected concerning this claim.

These matters were previously remanded in February 2014 by the Board for further evidentiary development and have since been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1.  A bilateral hip disability, diagnosed as bilateral sacroiliac joint degenerative changes, had its onset in service.

2.  A back disability, diagnosed as degenerative changes of the thoracic and lumbar spine, had its onset in service.


CONCLUSIONS OF LAW

1.  A bilateral hip disability, diagnosed as bilateral sacroiliac joint degenerative changes, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


2.  A back disability, diagnosed as degenerative changes of the thoracic spine, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

Service Connection Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Presumptive service connection may also be granted for arthritis as a chronic disease, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A grant of service connection under 38 C.F.R. § 3.303(b) within the presumptive period does not require proof of the nexus element; it is presumed.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309(a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the veteran.


Analysis

The Veteran contends that his hip and back disabilities are related to active duty service.  These claims are discussed together, as the analyses are the same.  During the Board hearing, the Veteran reported that he strained his back while in service.  He also agreed that physical labor and heavy lifting put strain on his hips in service

VA treatment records reflect that a March 2009 x-ray shows degeneration in the lumbar spine and sacroiliac joint.  The Veteran underwent a VA examination in May 2009.  At that time, he was diagnosed with bilateral sacroiliac joint degenerative changes and degenerative changes in the thoracic spine.  According to the May 2009 VA examiner, the Veteran was found to have degenerative changes of the bilateral sacroiliac joints when he had a CT scan which showed sacroiliac joint sclerosis and subchondral erosion.  She also noted that the CT also showed degenerative change of the lumbosacral spine with left L4 and possible right L4 para defect.  Thus a currently disability has been shown.

Service treatment records reflect that the Veteran complained of midback pain on multiple occasions in 2007 and 2008.  According to an undated CT scan which appears to have been done in December 2007, the Veteran was noted to have sacroiliac joint sclerosis and subchondral erosion as well as degenerative change of the lumbosacral spine. 

Pursuant to the Board's February 2014 remand, opinions regarding the etiology of the Veteran's claim disabilities were rendered in March 2014.  According to a March 2014 VA examination report, it was noted that the Veteran was treated for acute thoracic strain in service which resolved.  The examiner further indicated that there was no mention of any hip injury in service.  Following review of the record, the March 2014 VA examiner stated that the Veteran's claim hip and back disabilities were less likely than not incurred in or caused by the claimed in-service event, injury or illness.  Regarding the claimed hip disability, the examiner noted that there was no in-service event or injury severe enough to result in a hip condition and that there was no mention of any hip injury in the service records.  Regarding the Veteran's back disability, the examiner noted that the Veteran began having thoracic pain prior to his time in the military and that his mild degenerative changes were most likely from wear and tear in his back throughout life.  The March 2014 opinion regarding the Veteran's hip disability is based on an inaccurate factual premise, thus it is inadequate.  See Reonal v. Brown, 5 Vet. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise is inadequate).  In addition, the May 2014 opinion is inadequate in that it does not address the Veteran's diagnosed lumbar spine degenerative joint disease.

The Veteran's current diagnoses of the hips and back include arthritis, thus they are chronic diseases under 38 C.F.R. § 3.309(a), and thus, 38 C.F.R. § 3.303(b) applies. See Walker, 708 F.3d at 1338-39.  The evidence shows that hip and spine disabilities were noted during service and there was a "continuity of symptoms" of  pain after service.  Additionally, within one year after the date of separation from service the Veteran sought treatment for hip and spine pain and was again noted to have hip and spine degeneration.  The Veteran has continued to report hip and spine problems since service.  Thus the current spine arthritis is presumed to have been incurred in service.  38 C.F.R. § 3.303(b). 

Based on the Veteran's competent and credible statements, service treatment records, diagnoses of hip and spine conditions during active duty and within a year of the Veteran's discharge from service and thereafter, the Board finds that the Veteran's current hip and spine disabilities began during service, and as such service connection is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303(a). 



ORDER

Service connection for a bilateral hip disability, diagnosed as bilateral sacroiliac joint degenerative changes, is granted.

Service connection for back disability, diagnosed as degenerative changes of the thoracic and lumbar spine, is granted.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


